In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00005-CR
                                                ______________________________
 
 
                                JAMES STACY SINGLETON,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 09-0307X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            James Stacy
Singleton appeals from his jury conviction of burglary of a habitation.  Tex.
Penal Code Ann. § 30.02 (Vernon 2003). 
Singleton pled “true” to the enhancement allegation and was sentenced to
thirty years’ imprisonment.  Singleton
was represented by appointed counsel at trial and on appeal.  Singleton’s attorney has filed a brief in
which he concludes that the appeal is frivolous and without merit, after a
review of the record and the related law.
            Counsel
states that he has studied the record and finds no error preserved for appeal
that could be successfully argued.  The
brief contains a professional evaluation of the record and advances two
arguable grounds for review.  This meets
the requirements of Anders v. California,
386 U.S. 738 (1967); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); and High
v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief to Singleton March 12, 2010, informing Singleton of
his right to examine the entire appellate record and to file a pro se
response.  Counsel simultaneously filed a
motion with this Court seeking to withdraw as counsel in this appeal.  Singleton has neither filed a pro se
response, nor has he requested an extension of time in which to file such
response.
            We
have determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and we agree that no arguable issues support
an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  In a frivolous appeal situation,
we are to determine whether the appeal is without merit and is frivolous, and
if so, the appeal must be dismissed or affirmed.  See
Anders, 386 U.S. 738.   
            We
affirm the judgment of the trial court.[1]
 
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          May
17, 2010
Date Decided:             May
18, 2010
 
Do Not Publish           
 
 
 
 




[1]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Singleton in this case.  No substitute counsel will be appointed.  Should Singleton wish to seek further review
of this case by the Texas Court of Criminal Appeals, Singleton must either
retain an attorney to file a petition for discretionary review or Singleton
must file a pro se petition for discretionary review.  Any petition for discretionary review must be
filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court.  See
Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case.  See
Tex. R. App. P. 68.3.  Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 68.4.